F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               AUG 4 2000
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 ANTHONY AYON,

          Plaintiff-Appellant,
 v.                                                          No. 00-2161
 JOE WILLIAMS, Warden, Lea County                 (D.C. No. CIV-00-187-LH/LCS)
 Correctional Facility; GARY JOHNSON,                        (D.N.M)
 Governor, State of New Mexcio;
 ROBERT PERRY, Secretary of
 Corrections; NEW MEXICO
 CORRECTIONS DEPARTMENT, State
 of New Mexico; WACKENHUT
 CORRECTIONS CORPORATION, a
 Florida Corporation; LEA COUNTY,
 NEW MEXICO; ATTORNEY
 GENERAL FOR THE STATE OF NEW
 MEXICO,

          Respondents-Appellees.


                                 ORDER AND JUDGMENT*


Before BALDOCK, HENRY, and LUCERO, Circuit Judges.**


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(A)(2). The case is therefore
ordered submitted without oral argument.
       Petitioner Anthony Ayon, a state prisoner proceeding pro se, seeks to appeal the

district court’s denial of his habeas corpus petition. Incarcerated in a private correctional

facility in New Mexico, Petitioner filed a petition for a writ of habeas corpus under 28

U.S.C. § 2241. In his petition, Petitioner challenged his transfer to, and incarceration in,

a private facility. As best as we can discern from his rambling petition, Petitioner claims

his incarceration in a private facility violates various state laws as well as his rights under

the First, Eighth, and Fourteenth Amendments to the United States Constitution.1

       Respondent Wackenhut Corrections Corporation operates the Lea County

Correctional Facility (LCCF) under a contract with Respondent Lea County, New

Mexico. Petitioner alleges that the contract between the New Mexico Corrections

Department and Lea County, as well as the contract between Lea County and Wackenhut,

violates state law and his constitutional rights to due process, equal protection, and to be

free from cruel and unusual punishment. Petitioner also alleges that the terms of the

contracts violate his constitutional rights by providing Lea County with an incentive to

provide poor conditions and deny Petitioner good time credits. Further, Petitioner alleges

that Wackenhut has detained Petitioner’s “class members” past their release dates in an

effort to increase profits under the contract. According to Petitioner, Lea County has


       1
         Because the § 2241 petition in this case is nearly identical to those filed in Wolf
v. Williams, No. 00-2127 (10th Cir., filed April 17, 2000), Seifert v. Williams, No. 00-
2146(10th Cir., filed May 1, 2000 ), Martinez v. Williams, No. 00-2169 (10th Cir., filed
May 22, 2000), Keck v. Williams, No. 00-2192 (10th Cir., filed June 16, 2000), our order
and judgments in those cases are virtually identical to this one.

                                               2
breached the contracts by failing to ensure proper classification of inmates and failing to

provide a sufficient number of properly trained and adequately experienced staff.

       In his § 2241 petition, Petitioner raises various additional state law claims. He

claims that Respondents violated state law by failing to ensure LCCF met or exceeded

corrections department standards. Further, Petitioner claims that the contracts violate

state law because Lea County is not in the business of providing correctional jail services

as contemplated by state law. Finally, Petitioner claims Respondents’ conduct constitutes

fraud, deceptive trade practices, and a pattern of racketeering, all in violation of state law.

       A magistrate judge sua sponte issued an order to show cause why the petition

should not be dismissed for failure to exhaust state remedies. In his response, Petitioner

claimed that exhaustion was not required because “Petitioner has raised claims

implicating important state interests.” Petitioner further claimed that the state waived the

exhaustion requirement. Finally, Petitioner claimed that he would be prejudiced by

exhaustion due to undue delay and futility in the state court proceedings. After

considering Petitioner’s objections, the district court dismissed the petition without

prejudice for failure to exhaust. The district court subsequently denied Petitioner’s

application for a certificate of appealability, noting that Petitioner failed to make the

required showing under 28 U.S.C. § 2253(c)(2). We deny Petitioner’s application for a

certificate of appealability as well, and dismiss his appeal.

       A state prisoner may appeal the denial of a § 2241 petition only if “a circuit justice


                                               3
or judge” issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); Montez v.

McKinna, 208 F.3d 862, 867 (10th Cir. 2000) (holding that a state prisoner must obtain a

certificate of appealability to appeal the denial of a § 2241 petition). To obtain a

certificate of appealability under § 2253(c), a habeas prisoner must make a substantial

showing of the denial of a constitutional right. Id. § 2253(c)(2). This showing requires a

demonstration that reasonable jurists could debate whether the petition should have been

resolved in a different manner. Slack v. McDaniel, 120 S. Ct. 1595, 1603-04 (2000). We

conclude Petitioner has failed to make the required showing.

       First, Petitioner’s state law claims are not cognizable in a federal habeas action.

See 28 U.S.C. § 2241(c)(3); Montez, 208 F.3d at 865. Further, to the extent Petitioner

challenges his transfer per se to a private facility or his placement in the facility pursuant

to contract, such a claim is not cognizable under § 2241. See Montez, 208 F.3d at 865-

66; accord Rael v. Williams, __ F.3d __, __, 2000 WL 1050091 (10th Cir. July 31, 2000)

(fact that inmate is transferred to, or must reside in, a private prison does not raise a

federal constitutional claim).2 Finally, to the extent Petitioner raises cognizable federal

constitutional claims, the district court properly dismissed his petition without prejudice

for failure to exhaust. “Before a federal court may grant habeas relief to a state prisoner,

the prisoner must exhaust his remedies in state court. In other words, the state prisoner




       We note that the district court did not have the benefit of our decision in Rael,
       2

which we decided after the district court dismissed the petition.

                                               4
must give the state courts an opportunity to act on his claims before he presents those

claims to a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842

(1999); accord Brown v. Shanks, 185 F.3d 1122, 1124 (10th Cir. 1999).

       MOTION DENIED; APPEAL DISMISSED.3



                                          Entered for the Court,



                                          Bobby R. Baldock
                                          Circuit Judge




       3
         See Hogan v. Zavaras, 93 F.3d 711, 712 (10th Cir. 1996) (denying COA and
dismissing appeal of district court’s denial of § 2241 petition for failure to exhaust).

                                             5